In the
 United States Court of Appeals
                 For the Seventh Circuit
                        ____________

No. 01-4287
UNITED STATES OF AMERICA,
                                            Plaintiff-Appellee,
                              v.

JOHN J. NOBLE,
                                        Defendant-Appellant.
                        ____________
          Appeal from the United States District Court
              for the Western District of Wisconsin.
         No. 99 CR 6—Barbara B. Crabb, Chief Judge.
                        ____________
     ARGUED MAY 28, 2002—DECIDED AUGUST 20, 2002
                     ____________


 Before BAUER, POSNER, and WILLIAMS, Circuit Judges.
  WILLIAMS, Circuit Judge. In an earlier appeal, we
vacated the defendant’s 30-year sentence for possession
with intent to distribute cocaine based on the principles
of Apprendi v. New Jersey, 530 U.S. 466 (2000). On re-
mand, the district court reduced his sentence on that
count, increased his sentence on another count, and or-
dered the sentences to run consecutively, maintaining his
combined sentence at 30 years. The defendant again
appeals his sentence. We reject defendant’s argument
that the district court erred in imposing consecutive
sentences but agree that the court erred in calculating
a portion of the quantity of cocaine attributed to him,
which we conclude was based on insufficiently reliable
evidence.
2                                               No. 01-4287

                   I. BACKGROUND
  A jury convicted John J. Noble of possession with intent
to distribute cocaine in violation of 21 U.S.C. § 841(a)
and conspiracy to distribute cocaine in violation of 21
U.S.C. § 846. During sentencing, the district court based
much of its drug quantity findings on trial testimony
and attributed another 65 ounces of cocaine to Noble
for certain sales identified in the presentencing report
(PSR). The 65 ounces identified in the PSR was based
on witness Steven Jobe’s statement to police that Noble
bragged to him about selling cocaine at strip clubs 5
nights a week for over a year. The law enforcement agent’s
report of Jobe’s statement, however, was not before the
court at sentencing. The court instead relied on the PSR
summary of the agent’s report, which omitted any di-
rect reference to Noble’s purported admission to Jobe
about the frequency of these sales:
    Jobe believed that Noble went to the strip clubs at
    least 5 days a week. Noble claimed to have sold
    cocaine to the strippers in this fashion for over one
    year.
Based on these sales and others not at issue in this appeal,
and after imposing several sentence enhancements, the
district court arrived at a sentencing range under the
United States Sentencing Guidelines of 30 years to life. The
court sentenced Noble to 30 years’ imprisonment for con-
spiracy to distribute cocaine (count I) and 5 years’ im-
prisonment for possession with intent to distribute co-
caine (count II), with the sentences to run concurrently.
  The jury had made no finding as to the quantity of drugs,
and in a previous appeal, this court held that the sen-
tence on count I violated Apprendi v. New Jersey, 530 U.S.
466 (2000), because it exceeded the default maximum in
§ 841(b)(1)(C) for conviction without regard to quantity
of cocaine: 20 years. See United States v. Noble, 246 F.3d
No. 01-4287                                              3

946 (7th Cir. 2001) (Noble I). On remand, the district
court reduced the sentence on count I to 20 years, but
increased the sentence on count II to 10 years and or-
dered that the two sentences run consecutively, bringing
the total sentence back to 30 years. Noble now argues:
(1) that the district court did not follow the instructions
of this court when it increased the sentence on count II
to preserve the 30-year combined sentence, thus continu-
ing to violate Apprendi, and (2) that a portion of the drug
quantity used in the sentencing calculation has no basis
in reliable evidence.


                     II. ANALYSIS
A. Resentencing For Consecutive Sentences
  We review de novo the district court’s interpretation
of the Sentencing Guidelines, United States v. Brumfield,
Nos. 01-3752 & 01-4130, 2002 WL 1734026, at *4 (7th
Cir. July 29, 2002), as well as its rejection of Noble’s
argument that the consecutive sentences violate Ap-
prendi. United States v. Spiller, 261 F.3d 683, 691-92 (7th
Cir. 2001).
  The district court did not err in imposing a combined
sentence of 30 years for both counts. Apprendi requires
that a jury determine all facts (other than a prior con-
viction) that would raise a sentence above its statutory
maximum. Apprendi, 530 U.S. at 490. Section 5G1.2(d)
of the Sentencing Guidelines provides that, if the highest
maximum statutory punishment is less than the amount
prescribed by the guidelines, then courts should impose
consecutive sentences to achieve the guidelines range.
Although we have not yet decided whether, after Apprendi,
the court is still required to impose consecutive sen-
tences as directed by § 5G1.2(d), we have held that the
district court has the discretion to do so:
4                                              No. 01-4287

    Although the courts of appeals do not agree wheth-
    er, in the wake of Apprendi, U.S.S.G. § 5G1.2(d)
    still compels a judge to use consecutive sentences
    when necessary to construct a term within the
    Guideline range . . . every court of appeals be-
    lieves that consecutive sentences are lawful if the
    district judge chooses to impose them.
United States v. Knox, 287 F.3d 667, 669 (7th Cir. 2002)
(collecting cases). Sections 841(b)(1)(C) (possession with
intent to distribute) and 846 (conspiracy) each authorize
a maximum of 20 years without regard to quantity of
cocaine. Noble’s 30-year combined sentence does not ex-
ceed the combined maximum for the two counts, so there
was no Apprendi violation. United States v. Parolin, 239
F.3d 922, 929-30 (7th Cir. 2001) (when the combined sen-
tence on a multiple-count charge does not exceed the
combined maximum for each count, Apprendi has not been
violated).
  Noble next argues that, on remand, the district judge
had no authority to adjust the sentence on count II, but
it is settled that after the appellate court vacates the
sentence on a particular count, the district court on re-
mand may adjust the entire sentencing “package.”
United States v. Walker, 118 F.3d 559, 561 (7th Cir. 1997)
(a defendant who successfully attacks a single count of
conviction “faces the risk that the district court will look
anew at the entire punishment and resentence on a re-
maining count”). The district court acted within its dis-
cretion in altering the entire sentence, and in running
Noble’s sentences consecutively to maintain a combined
sentence of 30 years.


B. Calculation of Drug Quantity
  In his earlier appeal, we rejected Noble’s many chal-
lenges to the district court’s calculation of drug quantity,
No. 01-4287                                               5

which, with one exception, are not at issue in this appeal.
The one challenge he renews is that there was no reli-
able evidence supporting the district court’s calcula-
tion attributing 65 ounces of cocaine to Noble’s sales at
strip clubs when Jobe was not with him. That quantity
was based on Jobe’s purported statement to police that
Noble bragged to him about the frequency and duration
of these sales. Jobe’s statement was summarized in the
PSR, and according to the PSR, it was Jobe’s “belief” that
Noble sold cocaine at strip clubs five nights per week
over the course of a year. Taking into account Jobe’s trial
testimony that Noble ordinarily sold one-half to an ounce
of cocaine, the district judge arrived at a figure of 130
ounces, which she then halved in arriving at an estimate
of 65 ounces.
  We rejected Noble’s challenge to this quantity on his
last appeal, believing that the frequency and duration of
the sales was supported by Jobe’s testimony at trial.
See Noble, 246 F.3d at 952. We were mistaken. In fact,
while Jobe did testify about Noble’s sales when he accompa-
nied Noble to strip clubs, there was no testimony about
sales when he did not. Generally, under the law of the
case doctrine, we will not revisit an issue already decided,
unless we have a “conviction at once strong and reason-
able that the earlier ruling was wrong” and the party
that benefitted from the earlier ruling would not be un-
duly harmed. Avitia v. Metro. Club of Chicago, 49 F.3d
1219, 1227 (7th Cir. 1995). In light of this panel’s mistake
about Jobe’s testimony—a mistake that was key to our
earlier analysis—we are convinced that the earlier hold-
ing was wrong. And because the government has not
identified any undue harm that would result from our
reexamining the issue, we conclude that it is appropriate
to do so. See Bebout v. Norfolk & W. Ry. Co., 47 F.3d 876,
879 (7th Cir. 1995) (reversing a decision on subsequent
appeal because the court based its prior decision on mis-
taken facts).
6                                                    No. 01-4287

  We review for clear error the district court’s calculation
of this portion of the quantity of drugs attributed to
Noble. United States v. Huerta, 239 F.3d 865, 875 (7th
Cir. 2001).1 The government must prove the reliability of a
drug calculation by a preponderance of the evidence. United
States v. Joiner, 183 F.3d 635, 640 (7th Cir. 1999). A judge
has leeway to extrapolate quantities from witnesses’ state-
ments of minimum sales over several occasions, United
States v. Durham, 211 F.3d 437, 443-44 (7th Cir. 2000),
and may rely on hearsay evidence not admissible at
trial, United States v. Galbraith, 200 F.3d 1006, 1011-12
(7th Cir. 2000), so long as the evidence is sufficiently
reliable. United States v. Szakacs, 212 F.3d 344, 352 (7th
Cir. 2000).
  Jobe did not testify at trial or during either sentenc-
ing hearing to the admissions purportedly made by
Noble about quantities he sold when Jobe was not with
him; nor did the agent to whom Jobe made the statement
testify to the accuracy of the PSR summary or the agent’s
written report of his interview with Jobe. Thus, the only
information used to calculate the 65 ounces of cocaine
came from the PSR summary of the agent’s report of what
he was told by Jobe about what Noble told Jobe. And if
we remove the agent’s report from this fragile chain of
hearsay (as we must, because the district court did not



1
   The government argues that Noble waived or forfeited his right
to appeal the issue of the calculation of his sentence. We disagree.
In his first appeal, Noble objected to the admission of the quantity
that Jobe “believed” Noble sold, which is a direct reference to the
text of the PSR. Appellant’s Br. at 19 (Noble I). Also, during the
first sentencing hearing, Noble raised an objection to the extrapo-
lation of 130 ounces (½ ounce, 5 days per week, for 1 year). Tr.
of Sentencing, Jul. 20, 1999, at 37-48. He also objected to the 65-
ounce calculation in the resentencing hearing. Tr. of Resentenc-
ing, Dec. 7, 2001, at 13.
No. 01-4287                                                     7

consider it2), then we are left with only the statement in
the PSR that Jobe “believed” that Noble sold a certain
amount of drugs at strip clubs, with no indication from
the PSR or anything in the record of the source or reliabil-
ity of that belief. Under these circumstances, we conclude
that the district court’s calculation of 65 ounces was
clear error. Cf. United States v. Krankel, 164 F.3d 1046,
1055 (7th Cir. 1998) (facts stated in PSR are reliable
when consistent with witness testimony); United States v.
Isirov, 986 F.2d 183, 186 (7th Cir. 1993) (PSR reliable
because based on statements from corroborating wit-
nesses and the PSR’s basis in investigative reports).


                     III. CONCLUSION
  Noble’s challenges to his consecutive sentence based
on Apprendi are without merit. We conclude, however,
that the 65 ounces of cocaine attributed to Noble was
not based on sufficiently reliable evidence and therefore
vacate the sentence and remand the case for resentencing.

A true Copy:
       Teste:
                          ________________________________
                          Clerk of the United States Court of
                            Appeals for the Seventh Circuit


2
   The agent’s report was added to the record after the appeal was
filed in Noble I, in response to the government’s motion to sup-
plement the appellate record. The district court granted the mo-
tion, stating: “The record will be supplemented with the report
for whatever use the Court of Appeals wishes to make of it.” There
is no indication that the district court considered the report or
relied on it at Noble’s sentencing after remand.



                     USCA-97-C-006—8-20-02